Court of Appeals
                       First District of Texas
                                BILL OF COSTS

                                No. 01-13-00145-CV

                                Helitrans Company

                                       v.

                          Rotorcraft Leasing Co., LLC

          NO. 39003 IN THE 239TH DISTRICT COURT OF BRAZORIA COUNTY



  TYPE OF FEE      CHARGES          PAID/DUE            STATUS       PAID BY
      MT FEE         $10.00        10/29/2013            E-PAID       APE
   E-TXGOV FEE       $5.00         10/29/2013            E-PAID       APE
   E-TXGOV FEE       $5.00         10/07/2013            E-PAID       ANT
      MT FEE         $10.00        09/03/2013            E-PAID       ANT
   E-TXGOV FEE       $5.00         09/03/2013            E-PAID       ANT
   E-TXGOV FEE       $5.00         06/25/2013            E-PAID       ANT
   E-TXGOV FEE       $5.00         06/25/2013            E-PAID       ANT
      MT FEE         $10.00        06/25/2013            E-PAID       ANT
   RPT RECORD      $5,138.10       06/04/2013             PAID        ANT
SUPP CLK RECORD      $15.00        04/11/2013           UNKNOWN       ANT
   E-TXGOV FEE       $5.00         04/10/2013            E-PAID       APE
      MT FEE         $10.00        03/26/2013            E-PAID       ANT
   E-TXGOV FEE       $5.00         03/26/2013            E-PAID       ANT
   E-TXGOV FEE       $5.00         03/18/2013            E-PAID       APE
 CLERK'S RECORD     $526.00        03/14/2013           UNKNOWN       ANT
      FILING        $175.00        03/05/2013             PAID        ANT
  E-TXGOV FEE                 $5.00           02/25/2013               E-PAID                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $5,939.10.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this April 24, 2015.